Name: Commission Regulation (EEC) No 1786/85 of 28 June 1985 fixing the rate of the additional aid for dried fodder
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 169/28 Official Journal of the European Communities 29. 6. 85 COMMISSION REGULATION (EEC) No 1786/85 of 28 June 1985 fixing the rate of the additional aid for dried fodder sion that the amount of the additional aid at present in force should be altered as shown in the Annex to this Regulation, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1117/78 of 22 May 1978 on the common organization of the market in dried fodder ('), as last amended by Regulation (EEC) No 1314/85 (2), and in particular Article 5 (3) thereof, Whereas the amount of the additional aid referred to in Article 5 (3) of Regulation (EEC) No 1117/78 was fixed by Regulation (EEC) No 1441 /85 (3) ; Whereas it follows from applying the rules and other provisions contained in Regulation (EEC) No 1441 /85 and Article 104 of the Act of Accession . of Greece to the information at present available to the Commis HAS ADOPTED THIS REGULATION : Article 1 The rate of the additional aid referred to in Article 5 (3) of Regulation (EEC) No 1117/78 is fixed in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 1 July 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 June 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 142, 30. 5. 1978, p . 1 . (2) OJ No L 137, 27. 5. 1985, p . 27. O OJ No L 144, 1 . 6 . 1985, p . 28 . 29. 6. 85 Official Journal of the European Communities No L 169/29 ANNEX to the Commission Regulation of 28 June 1985 fixing the rate of the additional aid for dried fodder Additional aid applicable from 1 July 1985 to dried fodder (ECU/ tonne) Dehydrated fodder ex 12.10 B Protein concentrates ex 23.06 B Fodder otherwise dried ex 12.10 B Additional aid 73,809 36,905 Additional aid in case of advance fixing for the month of : (ECU/ tonne) August 1985 (&gt;) 77,047 38,524 September 1985 (') 76,425 38,213 October 1985 (') 76,218 38,109 November 1985 (') 75,922 37,961 December 1985 (') 75,922 37,961 January 1986 (2) 0 0 February 1986 (2) 0 0 March 1986 (2) 0 0 (') Subject to the fixing of the threshold price for barley for the 1985/86 marketing year. (2) In accordance with Article 6 (b) of Regulation (EEC) No 1528/78 .